        Case 1:17-cv-03570-SJ-RER Document 63 Filed 06/02/21 Page 1 of 1 PageID #: 2725
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                            Eastern DistrictDistrict
                                             __________      of NewofYork
                                                                      __________


                   Wells Fargo Bank, N.A.                      )
                             Plaintiff                         )
                                v.                             )      Case No. 17-CV-03570
             366 Realty LLC, Joshua Mizrahi                    )
                            Defendant                          )

                                               APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         366 Realty LLC and Joshua Mizrahi                                                                             .


Date:          06/02/2021                                                                        /s/
                                                                                         Attorney’s signature


                                                                                        Dan M. Blumenthal
                                                                                     Printed name and bar number
                                                                                              DB8050
                                                                         Wenig Saltiel LLP,
                                                                         26 Court St., Suite 1200, Brooklyn, NY 11242
                                                                                               Address

                                                                                  DBlumenthal@LTAttorneys.com
                                                                                            E-mail address

                                                                                          (718) 797-5700
                                                                                          Telephone number

                                                                                          (718) 522-0356
                                                                                             FAX number
